UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5151



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD ANIELLO AVERSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:04-cr-00160)


Submitted:   October 29, 2007             Decided:   November 8, 2007


Before WILKINSON and MOTZ, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellant Counsel, Lex A. Coleman, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, John L. File, Assistant United
States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald Aniello Averson appeals the district court’s order

imposing    a   fifteen-month    sentence    after     revoking        Averson’s

supervised release.     Ronald Aniello Averson was convicted in 2003

of conspiracy to unlawfully transport stolen property in interstate

commerce.    He was sentenced to twenty-four months’ incarceration,

to be followed by a three year term of supervised release.

            After   Averson   began   serving    his   term     of    supervised

release, Averson’s probation officer petitioned the district court,

alleging that Averson violated the terms of his release by testing

positive for cocaine and oxycodone. On June 14, 2006, the district

court found that Averson violated the conditions of his release by

using narcotics and sentenced him to one day in custody, followed

by twenty-four months of supervised release.              Six months of the

supervised release were to be served living in a halfway house.

            Averson   began     supervised      release    in        June    2006.

Approximately three months later, Averson’s probation officer again

petitioned the district court, alleging that Averson violated the

terms of his release by testing positive for cocaine.                       At the

following revocation hearing, the district court determined that

Averson had violated the conditions of his release.              The district

court therefore revoked supervised release.

            The district court noted that the sentencing guidelines

recommended a range of four to ten months’ imprisonment, but that


                                   - 2 -
under the statute, the district court could impose a maximum term

of twenty-three months and twenty-nine days.         The district court

commented:

                After consideration of the applicable
           statutes and guideline provisions, including
           18 U.S.C. Section 3553(a), I am ready to
           impose sentence.

           . . . Mr. Averson, on a previous occasion you
           came before me on a revocation petition and I
           gave you what I think was a break. I gave you
           one day of imprisonment to be followed by six
           months in a halfway house. You have not taken
           the opportunity to avail yourself of that
           break.

The district court imposed fifteen months’ imprisonment, to be

followed by eighteen months of supervised release.

           Averson argues on appeal that his sentence was plainly

unreasonable because it was “unduly punitive and does not serve the

purposes   of   supervised   release.”     A   sentence    imposed   after

revocation of supervised release should be affirmed if it is within

the applicable statutory maximum and is not plainly unreasonable.

United States v. Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006),

cert. denied, 127 S. Ct. 1813 (2007).          In determining whether a

sentence is “plainly unreasonable,” this Court first assesses

whether the sentence is procedurally and substantively reasonable.

Crudup, 461 F.3d at 438.

           In   evaluating   the    reasonableness    of   a   revocation

sentence, this court views issues of fact and the district court’s

exercise of discretion with deference.         Id. at 439.     A district

                                   - 3 -
court has broad discretion to revoke its previous sentence and

impose a term of imprisonment up to the statutory maximum.      Id.

Moreover, a district court’s statement of reasons for going beyond

non-binding policy statement “in imposing a sentence after revoking

a defendant’s supervised release need not be as specific as has

been required when courts departed from guidelines that were,

before Booker, considered to be mandatory.”     Crudup, 461 F.3d at

439 (quoting Lewis, 424 F.3d at 245).

           A sentence is procedurally reasonable if the district

court considered the guidelines’ Chapter 7 policy statements and

the pertinent factors in 18 U.S.C. § 3553(a) (2000).    See Crudup,

461 F.3d at 440.     A sentence is substantively reasonable if the

district court stated a proper basis for concluding that the

defendant should receive the sentence imposed, up to the statutory

maximum.   See id.    Only if a sentence is found procedurally or

substantively unreasonable will this Court “then decide whether the

sentence is plainly unreasonable.”     Id. at 439.

           Procedurally, the district court explicitly stated that

it considered the required statutory factors and the guideline

provisions in sentencing Averson.      The district court expressly

considered the guidelines advisory range of four to ten months’

imprisonment, and Averson does not argue that the court failed to

consider any pertinent sentencing factors under § 3553(a).




                               - 4 -
            Substantively, the district court sufficiently stated a

proper    basis     for   its   decision    to   sentence    Averson   above   the

guidelines range.         The district court’s comments indicate that it

imposed a sentence above the guidelines range because Averson’s

breach of trust was a repeat violation following an instance of

extreme leniency.         See generally USSG Ch.7, Pt.A, intro. comment.

3(b) (“[A]t revocation the court should sanction primarily the

defendant’s breach of trust.”); see also Crudup, 461 F.3d at 440

(affirming the imposition of the statutory maximum sentence when

the appellant had repeatedly violated numerous conditions of his

supervised release).        The district court also noted Averson’s need

for substance abuse treatment and required that he participate in

a drug treatment program as a condition of supervised release.

Based on the broad discretion that a district court has to revoke

supervised release and impose a term of imprisonment up to the

statutory    maximum,       Averson’s      sentence    was   not   unreasonable.

Therefore, we find Averson’s sentence was not plainly unreasonable.

            Accordingly, we affirm the sentence.               We dispense with

oral     argument    because     the    facts    and   legal   contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        AFFIRMED




                                        - 5 -